Name: Council Regulation (EEC) No 388/90 of 12 February 1990 amending Regulation (EEC) No 822/87 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: technology and technical regulations;  beverages and sugar
 Date Published: nan

 16. 2. 90 Official Journal of the European Communities No L 42/9 COUNCIL REGULATION (EEC) No 388/90 of 12 February 1990 amending Regulation (EEC) No 822/87 on the common organization of the market in wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 236/89 (2), and in particular the second subparagraph of Article 39 ( 10) thereof, Having regard to the proposal from the Commission, Whereas continuing difficulties in Greece over applica ­ tion of Article 39 of Regulation (EEC) No 822/87 justify extension for a further wine year of the derogation whereby compulsory distillation may be implemented in that country under special provisions, HAS ADOPTED THIS REGULATION : Article 1 Article 39 (10) of Regulation (EEC) No 822/87 is hereby replaced by the following : ' 10 . Notwithstanding this Article, for the 1985/86, 1986/87, 1987/88 , 1988/89 and 1989/90 wine years, compulsory distillation in Greece may be imple ­ mented in accordance with special provisions taking account of the difficulties encountered in that country in particular as regards knowledge of yields per hectare. These provisions shall be adopted in accor ­ dance with the procedure laid down in Article 83.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 February 1990 . For the Council The President J. WALSH (') OJ No L 84,-27. 3 . 1987, p . 1 . P) OJ No L 128 , 11 . 5 . 1989, p. 31 .